EXHIBIT 10.66
 
THE SECURITIES EVIDENCED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, HYPOTHECATED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
COVERING SUCH SECURITIES OR PURUSUANT TO AN OPINION OF COUNSEL, CUSTOMARY IN
FORM, SUBSTANCE AND SCOPE FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, TO
THE EFFECT THAT NO SUCH REGISTRATION IS REQUIRED.
 
REPLACEMENT CONVERTIBLE PROMISSORY NOTE
 

January 16, 2014
$80,000.00

 
FOR VALUE RECEIVED, Sanomedics International Holdings, Inc. a Delaware
corporation (“Borrower”), hereby promises to pay to the order of DEBENTUREVISION
LLC or its registered assigns (“Holder”) the principal sum of EIGHTY THOUSAND
DOLLARS ($80,000.00), on August 1, 2014 (the “Maturity Date”),and pursuant to
the Assignment Agreement of January 16, 2014, to pay interest on the unpaid
principal balance hereof at the rate of Eight Percent (8% ) per annum (the
“Interest Rate”) from the date hereof (the “Issue Date”) until the same becomes
due and payable, whether at maturity or upon acceleration or by prepayment or
otherwise; provided, that any amount of principal or interest on this Note which
is not paid when due shall bear interest at such rate on the unpaid principal
balance hereof plus the Default Amount (as defined in Article III. below) from
the due date thereof until the same is paid in full. Interest shall commence
accruing on the Issue Date, shall be computed on the basis of a 365-day year and
the actual number of days elapsed and shall be payable quarterly. This Note
derives from and replaces a portion (the “Portion”) of that certain Convertible
Promissory Note of March 10, 2011 issued by Company to Holder’s predecessor.
 
 This Note may be prepaid in part or in full prior to the Maturity Date,
provided, that in the event that Borrow elects to prepay any part of the
outstanding balance hereunder, such prepayment shall be made together payment of
the applicable Prepayment Premium, determined as follows:
 
(i)  
In the event that such prepayment is made on a date that is after the Issue Date
but not more than thirty (3) days following the Issue Date, the Prepayment
Premium shall be calculated as twenty-five percent (25%) of the amount of
principal prepaid;

 
(ii)  
In the event that such prepayment is made on a date that is more than thirty
(30) days after the Issue Date but not more than ninety (90) days following the
Issue Date hereof, the Prepayment Premium shall be calculated as thirty-five
percent (35%) of the amount of principal prepaid; and

 
(iii)  
In the event that such prepayment is made on a date that is more than ninety
(90) days after the Issue Date hereof but prior to the Maturity Date, the
Prepayment Premium shall be calculated as fifty percent (50%) of the amount of
principal prepaid.

 
 
1

--------------------------------------------------------------------------------

 
 
All payments due hereunder (to the extent not converted as provided herein in
accordance with the terms hereof) shall be made in lawful money of the United
States of America. All payments shall be made at the address specified
hereinbelow or at such other address(es) as Holder shall hereafter give to
Borrower by written notice made in accordance with the provisions of this Note.
Whenever any amount due hereunder becomes due on a day which is not a business
day, the same shall instead be due on the next succeeding business day. As used
in this Note, the term “business day” shall mean any day other than a Saturday,
Sunday or a day on which commercial banks in New York City are authorized or
required by law or executive order to remain closed. Each capitalized term used
herein and not otherwise defined shall have the meaning ascribed thereto in that
certain Loan Agreement, of even date herewith, by and between the Borrower and
the Holder pursuant to which this Note is being issued (the “Loan Agreement”).
 
The following additional terms shall apply to this Note:
 
ARTICLE I
CONVERSION RIGHTS


1.1 Certain Definitions. As used in this Note, the following terms shall have
the meanings assigned to them below, as follows:


(a) Common Stock. The term “Common Stock” shall mean the common stock of the
Borrower, par value $.0001 per share.
 
(b) Conversion Date. The term “Conversion Date” shall mean the date specified in
any Conversion Notice submitted by the Holder to the Borrower pursuant to this
Note.
 
(c) Conversion Notice. The term “Conversion Notice” shall mean a notice, in
substantially the form annexed hereto as Exhibit A, submitted by the Holder to
the Borrower requesting to convert part or all of the unpaid balance outstanding
under this Note.
 
(d) Conversion Price. The term “Conversion Price” shall mean the price per share
of Common Stock at which the Holder may convert unpaid amounts outstanding
hereunder, determined as set forth below.
 
(e) Conversion Amount. The term “Conversion Amount” shall mean, with respect to
any conversion of the unpaid balance outstanding under this Note, the amount to
be converted, as specified in the Conversion Notice submitted by the Holder to
the Borrower requesting such conversion.
 
(f) Conversion Shares. The term “Conversion Shares” shall mean, with respect to
any conversion of this Note, the shares of Common Stock issued upon such
conversion.
 
(g) Trading Day. The term “Trading Day” shall mean any day on which the Common
Stock is traded on the principal securities exchange or other securities market
on which the Common Stock is then being traded.
 
(h) Trading Price. The term “Trading Price” shall mean, for any security as of
any date, the closing bid price of such security on the principal securities
exchange or trading market where such security is listed or traded; provided,
that if the Trading Price cannot be calculated for such security on such date in
the foregoing manner, then the Trading Price shall be the fair market value of
such security as mutually determined by Borrower and Holder.
 
(i) Default Date. The term “Default Date” shall mean the date on which this Note
shall become immediately due and payable after the occurrence of an Event of
Default as provided in Article IV hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
1.2 Optional Conversion. At any time or from time to time on and after the
earlier to occur of (i) the Maturity Date and (ii) the Default Date, the Holder
may, at its option, convert all or any portion of the unpaid outstanding balance
hereunder into shares of Common Stock of the Borrower (a “Conversion”). Subject
to adjustment as provided hereinbelow, the number of Conversion Shares issuable
in respect of any Conversion shall be determined by dividing the Conversion
Amount by the Conversion Price on the Conversion Date; provided, that in no
event shall the number of Conversion Shares issued in respect of any Conversion
exceed the number of shares which, together with the aggregate number of shares
of Common Stock beneficially owned by the Holder and its affiliates prior to
such conversion (other than shares of Common Stock which may be deemed
beneficially owned (determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulations 13D-G thereunder)
through the ownership of the unconverted portion of this Note or the unexercised
or unconverted portion of any other security of Borrower then held by the
Holder) would exceed 4.99% of the total outstanding shares of Common Stock of
the Borrower. The Conversion Shares shall be delivered as provided in this Note
to the Holder or its designated assignees at its address set forth in herein or
at such other address or addresses as the Holder shall designate in writing.


1.3 Determination of Conversion Price. Subject to adjustment pursuant to Section
1.4 below, the Conversion Price applicable to any Conversion shall be
determined as twenty five percent (25%) of the lowest Trading Price for the ten
(10) Trading Days immediately preceding the date of such determination.


1.4 Adjustment in Certain Events. The Conversion Price applicable to any
Conversion shall be subject to adjustment upon the occurrence of any of the
following events:


(a) Conversion Price during Major Announcements. In the event that (i) the
Borrower makes a public announcement that it intends to consolidate or merge
with any other corporation (other than a merger in which the Borrower is the
surviving or continuing corporation and its capital stock is unchanged) or sell
or transfer all or substantially all of its assets or (ii) any person, group or
entity (including the Borrower) publicly announces a tender offer to purchase
fifty percent (50%) or more of the Borrower’s outstanding Common Stock (or any
other takeover scheme), then, during the period from the date of such
announcement through the date on which such announced action is consummated (or
the date on which a public announcement is made that such action has been
terminated or abandoned), the Conversion Price shall be the lower of (x) the
Conversion Price determined using the Announcement Date as the Conversion Date
and (y) the Conversion Price determined using the Conversion Date specified in
the Conversion Notice. This Section 2.4(a) shall cease to be operative on the
day after the date of consummation or announcement of termination or abandonment
of such action.
 
(b) Adjustment Due to Merger, Consolidation, Etc. If, at any time prior to the
payment or Conversion of all amounts outstanding hereunder, there shall be any
merger, consolidation, exchange of shares, recapitalization, reorganization, or
other similar event, as a result of which shares of Common Stock of the Borrower
shall be changed into shares of another class or classes of stock or other
securities of the Borrower or another entity, or there shall be consummated a
sale or conveyance of all or substantially all of the assets of the Borrower
(other than in connection with a plan of complete liquidation), then the Holder
of this Note shall thereafter have the right to receive upon Conversion of this
Note, upon the basis and upon the terms and conditions specified herein and in
lieu of the shares of Common Stock immediately theretofore issuable upon
Conversion, such stock, securities or assets which the Holder would have been
entitled to receive in such transaction had this Note been converted in full
immediately prior to such transaction (without regard to any limitations on
Conversion set forth herein), and in any such case appropriate provisions shall
be made with respect to the rights and interests of the Holder of this Note to
the end that the provisions hereof (including, without limitation, provisions
for adjustment of the Conversion Price and of the number of shares issuable upon
Conversion of this Note) shall thereafter be applicable, as nearly as may be
practicable, in relation to any securities or assets thereafter deliverable upon
Conversion hereof. Notwithstanding the foregoing, the Borrower shall not effect
any transaction described in the previous sentence unless (a) it first gives, to
the extent practicable, thirty (30) days’ prior written notice (but in any event
at least fifteen (15) days’ prior written notice) of the record date for the
meeting of shareholders held to approve such transaction or, if there is no such
record date, of the anticipated date of consummation of such transaction (during
which notice period the Holder shall be entitled to Convert this Note) and (b)
the resulting successor or acquiring entity (if not the Borrower) assumes by
written instrument or by operation of law all of the obligations of the Borrower
under this Note. The above provisions shall similarly apply to successive
consolidations, mergers, sales, transfers or share exchanges.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Adjustment due to Distributions. If at any time prior to the payment or
Conversion of all amounts outstanding hereunder the Borrower shall declare or
make any distribution of its assets (or rights to acquire its assets) to holders
of Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Borrower’s shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then the Holder shall be entitled, upon
any Conversion of this Note after the record date for determining those
shareholders entitled to participate in such Distribution, to receive the amount
of such assets which would have been payable to the Holder with respect to the
shares of Common Stock issuable upon such Conversion had such Conversion made
immediately prior to the record date for such Distribution.
 
(d) Adjustment due to Dilutive Issuance. If, at any time when any portion of
this Note is outstanding, the Borrower issues or sells, or pursuant to this
Section 1.4(d) is deemed to have issued or sold, any shares of Common Stock for
no consideration or for a consideration per share (before deduction of
reasonable expenses or commissions or underwriting discounts or allowances in
connection therewith) less than the Conversion Price in effect on the date of
such issuance (or deemed issuance) (a “Dilutive Issuance”), then immediately
upon the Dilutive Issuance, the Conversion Price will be reduced to the amount
of the consideration per share received by the Borrower in such Dilutive
Issuance; provided, that only one adjustment will be made for each Dilutive
Issuance.
 
(e) Issuance of Securities Convertible into or Exercisable for Common Stock.
Borrower shall be deemed to have issued or sold shares of Common Stock if the
Borrower in any manner issues or grants any warrants, rights or options (other
than pursuant to employee compensation plans), whether or not immediately
exercisable, to subscribe for or to purchase Common Stock or other securities
convertible into or exchangeable for Common Stock (“Convertible Securities”)
(such warrants, rights and options to purchase Common Stock or Convertible
Securities are hereinafter referred to as “Options”) and the price per share for
which Common Stock is issuable upon the exercise of such Options is less than
the Conversion Price then in effect, then the Conversion Price shall be equal to
such price per share. For purposes of the preceding sentence, the “price per
share for which Common Stock is issuable upon the exercise of such Options” is
determined by dividing (i) the total amount, if any, received or receivable by
the Borrower as consideration for the issuance or granting of all such Options,
plus the minimum aggregate amount of additional consideration, if any, payable
to the Borrower upon the exercise of all such Options, plus, in the case of
Convertible Securities issuable upon the exercise of such Options, the minimum
aggregate amount of additional consideration payable upon the conversion or
exchange thereof at the time such Convertible Securities first become
convertible or exchangeable, by (ii) the maximum total number of shares of
Common Stock issuable upon the exercise of all such Options (assuming full
conversion of Convertible Securities, if applicable). No further adjustment to
the Conversion Price will be made upon the actual issuance of such Common Stock
upon the exercise of such Options or upon the conversion or exchange of
Convertible Securities issuable upon exercise of such Options.
 
Additionally, the Borrower shall be deemed to have issued or sold shares of
Common Stock if the Borrower in any manner issues or sells any Convertible
Securities, whether or not immediately convertible (other than where the same
are issuable upon the exercise of Options), and the price per share for which
Common Stock is issuable upon such conversion or exchange is less than the
Conversion Price then in effect, then the Conversion Price shall be equal to
such price per share. For purposes of the preceding sentence, the “price per
share for which Common Stock is issuable upon such conversion or exchange” is
determined by dividing (i) the total amount, if any, received or receivable by
the Borrower as consideration for the issuance or sale of all such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Borrower upon the conversion or exchange thereof at the time
such Convertible Securities first become convertible or exchangeable, by (ii)
the maximum total number of shares of Common Stock issuable upon the conversion
or exchange of all such Convertible Securities. No further adjustment to the
Fixed Conversion Price will be made upon the actual issuance of such Common
Stock upon conversion or exchange of such Convertible Securities.
 
(f) Purchase Rights. If, at any time when this Note is outstanding, the Borrower
issues any convertible securities or rights to purchase stock, warrants,
securities or other property (the “Purchase Rights”) pro rata to the record
holders of any class of Common Stock, then the Holder of this Note will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which such Holder could have acquired if such Holder
had held the number of shares of Common Stock acquirable upon complete
conversion of this Note (without regard to any limitations on conversion
contained herein) immediately before the record date for the grant, issuance or
sale of such Purchase Rights.
 
 
4

--------------------------------------------------------------------------------

 
 
(g) Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 1.4, Borrower, at its expense, shall promptly compute such adjustment or
readjustment and prepare and furnish to the Holder a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Borrower shall, upon the written
request at any time of the Holder, furnish to the Holder a like certificate
setting forth (i) such adjustment or readjustment, (ii) the Conversion Price
then in effect and (iii) the number of shares of Common Stock and the amount, if
any, of other securities or property which at the time would be received upon
conversion of this Note.
 
1.5 Procedure for Conversion. This Note may be converted by the Holder in whole
or in part at any time from time to time on and after the earlier of (i) the
Maturity Date and (ii) the Default Date, by submitting to the Borrower a
Conversion Notice by facsimile, electronic mail or other reasonable means of
communication dispatched prior to 6:00 p.m., New York City time, on the
Conversion Date and, subject to Section 1.6 below, surrendering this Note at the
principal office of Borrower.
 
1.6 Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, the Holder shall not be required to physically surrender this
Note to the Borrower upon any Conversion unless such Conversion covers unless
the entire unpaid outstanding balance of this Note. The Holder and the Borrower
shall maintain records showing the date and Conversion Amount of each Conversion
or shall use such other method, reasonably satisfactory to the Holder and the
Borrower, so as not to require physical the Borrower will forthwith issue and
deliver upon the order of the Holder a new Note of like tenor, registered as the
Holder may request, representing in the aggregate the remaining unpaid principal
amount of this Note. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, following any Conversion of this Note, the unpaid
and unconverted principal amount evidenced by this Note may be less than the
amount stated on the face hereof.
 
1.7 Payment of Taxes. Borrower shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issue and delivery of shares
of Common Stock or other securities or property on conversion of this Note in a
name other than that of Holder (or in street name), and Borrower shall not be
required to issue or deliver any such shares or other securities or property
unless and until the person or persons (other than Holder or the custodian in
whose street name such shares are to be held for Holder’s account) requesting
the issuance thereof shall have paid to Borrower the amount of any such tax or
shall have established to the reasonable satisfaction of Borrower that such tax
has been paid.
 
1.8 Delivery of Common Stock upon Conversion.
 
(a) Upon receipt by the Borrower from the Holder of a Conversion Notice (and,
solely in the case of Conversion of the entire unpaid outstanding balance
hereunder, this Note), the Borrower shall issue and deliver (or cause to be
issued and delivered) to or upon the order of the Holder the shares of Common
Stock (and/or other consideration, if applicable) issuable upon such Conversion
within two business days following the Conversion Date specified in such
Conversion Notice (such second business day being hereinafter referred to as the
“Deadline”) in accordance with the terms hereof and of the Loan Agreement.
 
(b) Without in any way limiting the Holder’s right to pursue other remedies,
including actual damages and/or equitable relief, the parties agree that if
delivery of the Common Stock issuable upon any Conversion of this Note is made
more than two days after the Deadline (other than a failure due to the
circumstances described in Section 2.1 below, which failure shall be governed by
such Section) the Borrower shall pay to the Holder $2,000 per day in cash, for
each day beyond the Deadline that the Borrower fails to deliver such Common
Stock. Such cash amount shall be paid to the Holder by the fifth (5th) day of
the month following the month in which it has accrued or, at the option of the
Holder (by written notice to the Borrower by the first day of the month
following the month in which it has accrued), shall be added to the principal
amount of this Note, in which event interest shall accrue thereon in accordance
with the terms of this Note and such additional principal amount shall be
convertible into Common Stock in accordance with the terms of this Note.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding anything to the contrary contained herein, if, for any
reason, the Holder has not received certificates for all shares of Common Stock
issuable upon any Conversion prior to the tenth (10th) business day after the
expiration of the Deadline, then (unless the Holder otherwise elects to retain
its status as a holder of Common Stock by so notifying the Borrower) the Holder
shall regain the rights of a holder of this Note with respect to such
unconverted portion of this Note and the Borrower shall, as soon as practicable,
return such unconverted Note to the Holder or, if the Note has not been
surrendered, adjust its records to reflect that such portion of this Note has
not been converted. In all cases, the Holder shall retain all of its rights and
remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 2.1 to the extent required thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent Conversions determined in
accordance with Section 2.1) for Borrower’s failure to convert this Note
 
1.9 Obligation of Borrower Unconditional. Upon receipt by the Borrower of a
Conversion Notice, the Holder shall be deemed to be the holder of record of the
Common Stock issuable upon such conversion, the outstanding principal amount and
the amount of accrued and unpaid interest on this Note shall be reduced to
reflect such Conversion, and, unless the Borrower defaults on its obligations
under this Article I, all rights with respect to the Conversion Amount specified
in such Conversion Notice shall forthwith terminate except the right to receive
the Common Stock and/or other securities, cash and/or other assets deliverable
upon such Conversion. If the Holder shall have given a Conversion Notice as
provided herein, the Borrower’s obligation to issue and deliver the Common Stock
and/or other securities, cash and/or other assets deliverable upon such
conversion shall be absolute and unconditional, irrespective of the absence of
any action by the Holder, the recovery of any judgment against any person or any
action to enforce the same, any failure or delay in the enforcement of any other
obligation of the Borrower to the Holder or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to the Borrower, and irrespective of any other
circumstance which might otherwise limit such obligation of Borrower to Holder
in connection with such conversion. The Conversion Date specified in the
Conversion Notice shall be deemed to be the Conversion Date so long as the
Conversion Notice is received by the Borrower before 6:00 p.m., New York City
time, on such date.
 
1.10 Concerning the Shares. The shares of Common Stock issuable upon any
Conversion of this Note may not be sold or transferred unless (i) such shares
are sold pursuant to an effective registration statement under the Securities
Act of 1933, as amended (the “Act”), or (ii) Borrower or its transfer agent
shall have been furnished with an opinion of counsel (which opinion shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that the shares to be sold or transferred may be
sold or transferred pursuant to available exemption from such registration or
(iii) such shares are transferred to an “affiliate” (as defined in Rule 144
under the Act) of Borrower who agrees to sell or otherwise transfer the shares
only in accordance with this Section 1.10 and who is an Accredited Investor (as
defined in Rule 501 of Regulation D under the Act). Except as otherwise provided
herein, (and subject to the removal provisions set forth below), until such time
as the shares of Common Stock issuable upon conversion of this Note have been
registered under the Act or otherwise may be sold pursuant to an available
exemption from such registration without any restriction as to the number of
securities that as of a particular date can be immediately sold, each
certificate for shares of Common Stock issuable upon conversion of this Note
that has not been included in an effective registration statement under the Act
or sold pursuant to an available exemption from such registration shall bear a
legend substantially in the following form, as appropriate:
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD, TRANSFERRED, HYPOTHCATED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT COVERING SUCH
SHARES OR PURSUANT TO AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE
CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, TO THE EFFECT THAT
SUCH REGISTRATION IS NOT REQUIRED AND IN ACCORDANCE WITH APPLICABLE STATE LAWS”
 
 
6

--------------------------------------------------------------------------------

 
 
1.11 Status as Note Holder. Except as otherwise provided herein below, the
Holder shall have no rights as a stockholder of the Borrower unless (and only to
the extent that) it converts this Note into Common Stock. Upon submission of a
Conversion Notice by the Holder, (i) the Conversion Amount (other than such
portion thereof, if any, which cannot be converted pursuant to Section 1.2
hereof) shall be deemed converted into shares of Common Stock and (ii) the
Holder’s rights as a holder of such converted portion of this Note shall cease
and terminate, excepting only the right to receive certificates for the shares
of Common Stock issuable upon such conversion and to any remedies provided
herein or otherwise available at law or in equity to the Holder because of a
failure by the Borrower to comply with the terms of this Note.
 
ARTICLE II
CERTAIN COVENANTS


2.1 Reservation of Shares.
 
(a) The Borrower hereby covenants, for so long as any unpaid amounts shall
remain outstanding hereunder, to reserve from its authorized and unissued Common
Stock a sufficient number of shares, free from preemptive rights, to provide for
the issuance of Common Stock upon three times the amount payable upon full
Conversion of this Note (the “Reserved Amount”). The Reserved Amount shall be
increased from time to time in accordance with Borrower’s obligations hereunder;
and the Borrower represents that all of such shares, when issued pursuant to any
Conversion in accordance with the terms contained herein and in the Loan
Agreement, will be duly authorized, validly issued, fully paid and
non-assessable. In addition, if the Borrower shall issue any securities or make
any change to its capital structure which would change the number of shares of
Common Stock into which this Note shall be convertible at the then current
Conversion Price, the Borrower shall at the same time make proper provision so
that thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for Conversion of the
outstanding unpaid balance of this Note. The Borrower hereby represents (i) that
it has irrevocably instructed its transfer agent to issue certificates for the
Common Stock issuable upon Conversion of this Note, and (ii) agrees that its
issuance of this Note shall constitute full authority to its officers and agents
who are charged with the duty of executing stock certificates to execute and
issue the necessary certificates for shares of Common Stock issuable upon
conversion of any and all amounts outstanding hereunder.
 
(b) If, at any time during which there remains any unpaid amount outstanding
under this Note, the Holder of this Note submits a Conversion Notice and the
Borrower does not have a sufficient number of authorized and unissued shares of
Common Stock available to effect such Conversion in accordance with the
provisions of this Note (a “Conversion Default”), then, subject to Section 4.8
below, the Borrower shall issue to the Holder all of the shares of Common Stock
which are then available to effect such Conversion and the portion of this Note
covered by the Conversion Notice that exceeds the amount which is then
convertible into available shares of Common Stock under Section 1.2 hereof (the
“Excess Amount”) shall, notwithstanding anything to the contrary contained
herein, not be convertible into Common Stock until (and at the Holder’s option
at any time thereafter) the date additional shares of Common Stock are
authorized by the Borrower to permit such conversion, at which time the
Conversion Price in respect thereof shall be the lesser of (i) the Conversion
Price on the Conversion Default Date (as defined below) and (ii) the Conversion
Price on the Conversion Date thereafter elected by Holder in respect thereof. In
addition, the Borrower shall pay to the Holder payments (“Conversion Default
Payments”) for a Conversion Default in the amount of (x) the sum of (1) the then
outstanding principal amount of this Note plus (2) accrued and unpaid interest
on the unpaid principal amount of this Note through the Authorization Date (as
defined below) plus (3) the Default Amount, if any, on the amounts referred to
in clauses (1) and/or (2), multiplied by (y) .24, multiplied by (z) (N/365),
where N = the number of days from the day Holder submits the Conversion Notice
that gave rise to such Conversion Default (the “Conversion Default Date”) to the
date (the “Authorization Date”) that the Borrower authorizes a sufficient number
of shares of Common Stock to effect conversion of the full outstanding principal
balance of this Note. The Borrower shall use its best efforts to authorize a
sufficient number of shares of Common Stock as soon as practicable following the
earlier of (i) such time that the Holder notifies the Borrower or the Borrower
otherwise becomes aware that there are or likely will be insufficient authorized
and unissued shares to allow full Conversion of this Note and (ii) the
occurrence of a Conversion Default; and upon such authorization, shall
immediately thereafter send notice of such authorization to the Holder,
including the Authorization Date and the amount of the Holder’s accrued
Conversion Default Payments. The accrued Conversion Default Payments for each
calendar month shall be paid in cash or, at the Holder’s option, shall be
convertible into Common Stock (at such time as there are sufficient authorized
shares of Common Stock) at the applicable Conversion Price, as follows:
 
 
7

--------------------------------------------------------------------------------

 
 
(X) In the event the Holder elects to take such payment in cash, payment shall
be made to the Holder by the fifth (5th) day of the month following the month in
which it has accrued; and
 
(Y) In the event the Holder elects to take such payment in Common Stock, the
Holder may convert such payment amount into Common Stock at the Conversion Price
(as in effect at the time of conversion) at any time after the fifth day of the
month following the month in which it has accrued in accordance with the terms
of this Article I (so long as there is then a sufficient number of authorized
shares of Common Stock).
 
The Holder’s election under this Section 2.1 shall be made in writing to the
Borrower at any time prior to 6:00 p.m., New York, New York time, on the third
day of the month following the month in which Conversion Default payments have
accrued. If no election is made, the Holder shall be deemed to have elected to
receive cash. Nothing herein shall limit the Holder’s right to pursue actual
damages (to the extent in excess of the Conversion Default Payments) for the
Borrower’s failure to maintain a sufficient number of authorized shares of
Common Stock, and each holder shall have the right to pursue all remedies
available at law or in equity (including degree of specific performance and/or
injunctive relief).
 
2.2 Distributions on Capital Stock. So long as the Borrower shall have any
continuing obligation to the Holder under this Note, the Borrower shall not,
without the Holder’s written consent: (i) pay, declare or set apart for such
payment, any dividend or other distribution (whether in cash, property or other
securities) on shares of capital stock other than dividends on shares of Common
Stock solely in the form of additional shares of Common Stock or (ii) directly
or indirectly or through any subsidiary make any other payment or distribution
in respect of its capital stock except for distributions pursuant to any
shareholders’ rights plan which is approved by a majority of the Borrower’s
disinterested directors.
 
2.3 Restriction on Stock Repurchases. So long as the Borrower shall have any
continuing obligation to Holder under this Note, the Borrower shall not, without
the Holder’s written consent, redeem, repurchase or otherwise acquire (whether
for cash or in exchange for property or other securities or otherwise) in any
one transaction or series of related transactions any shares of capital stock of
the Borrower or any warrants, rights or options to purchase or acquire any such
shares.
 
2.4 Borrowings. So long as the Borrower shall have any continuing obligation to
the Holder under this Note, the Borrower shall not, without the Holder’s written
consent, create, incur, assume or suffer to exist any liability for borrowed
money, except (i) borrowings in existence or committed on the date hereof and of
which the Borrower has informed the Holder in writing prior to the date hereof,
(ii) indebtedness to trade creditors or financial institutions incurred in the
ordinary course of business or (iii) borrowings, the proceeds of which shall be
used to repay this Note.
 
2.5 Sale of Assets. So long as the Borrower shall have any continuing obligation
to the Holder under this Note, the Borrower shall not, without the Holder’s
written consent, sell, lease or otherwise dispose of any significant portion of
its assets outside the ordinary course of business. Any consent to the
disposition of any assets may be conditioned on a specified use of the proceeds
of disposition.
 
2.6 Advances and Loans. So long as the Borrower shall have any continuing
obligation to the Holder under this Note, the Borrower shall not, without the
Holder’s written consent, lend money, give credit or make advances to any
person, firm, joint venture or corporation, including, without limitation,
officers, directors, employees, subsidiaries and affiliates of the Borrower,
except loans, credits or advances (i) in existence or committed on the date
hereof and which the Borrower has informed the Holder in writing prior to the
date hereof, (ii) made in the ordinary course of business or (iii) not in excess
of $20,000.
 
2.7 Contingent Liabilities. So long as the Borrower shall have any continuing
obligation to the Holder under this Note, the Borrower shall not, without the
Holder’s written consent, which shall not be unreasonably withheld, assume,
guarantee, endorse, contingently agree to purchase or otherwise become liable
upon the obligation of any person, firm, partnership, joint venture or
corporation, except by the endorsement of negotiable instruments for deposit or
collection and except assumptions, guarantees, endorsements and contingencies
(i) in existence or committed on the date hereof and which the Borrower has
informed the Holder in writing prior to the date hereof, and (ii) similar
transactions in the ordinary course of business.


 
8

--------------------------------------------------------------------------------

 
 
ARTICLE III
DEFAULT


3.1 Events of Default. The occurrence of any of the following events shall be
considered an “Event of Default” hereunder:


(a) Failure to Pay Principal or Interest. The Borrower fails to pay any amount
owed under this Note when the same shall become due and payable, whether at
maturity, upon default or pursuant to any covenant or obligation of the Borrower
hereunder;
 
(b) Failure to Issue Shares on Conversion. The Borrower fails to issue shares of
Common Stock to the Holder (or announces or threatens that it will not honor its
obligation to do so) upon exercise by the Holder of the conversion rights of the
Holder in accordance with the terms of this Note (for a period of at least sixty
(60) days, if such failure is solely as a result of the circumstances governed
by Section 2.1 hereof and the Borrower is using its best efforts to authorize a
sufficient number of shares of Common Stock as soon as practicable), fails to
transfer or cause its transfer agent to transfer (electronically or in
certificated form) any certificate for shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove any restrictive legend (or to withdraw
any stop transfer instructions in respect thereof) on any certificate for any
shares of Common Stock issued to the Holder upon conversion of or otherwise
pursuant to this Note as and when required by this Note (or makes any
announcement, statement or threat that it does not intend to honor the
obligations described in this paragraph) and any such failure shall continue
uncured (or any announcement, statement or threat not to honor its obligations
shall not be rescinded in writing) for ten (10) days after the Borrower shall
have been notified thereof in writing by the Holder;
 
(c) Breach of Covenants. Borrower breaches any material covenant or other
material term or condition contained in Section 1.4 or 2.1 of this Note and such
breach continues for a period of ten (10) days after written notice thereof is
given to the Borrower by the Holder;
 
(d) Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith (including, without
limitation, in the Loan Agreement), shall be false or misleading in any material
respect when made and the breach of which has (or with the passage of time will
have) a material adverse effect on the rights of the Holder with respect to this
Note or the Loan Agreement;
 
(e) Assignment or Appointment of Receiver or Trustee. The Borrower or any
subsidiary of the Borrower shall make an assignment for the benefit of
creditors, or apply for or consent to the appointment of a receiver or trustee
for it or for a substantial part of its property or business, or such a receiver
or trustee shall otherwise be appointed;
 
(f) Judgments. Any money judgment, writ or similar process shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than $50,000, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) days unless otherwise consented
to by the Holder, which consent will not be unreasonably withheld;
 
(g) Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower or any
subsidiary of the Borrower;
 
(h) Delisting of Common Stock. The Borrower shall fail to maintain the listing
of the Common Stock on at least one of the OTC Markets, the OTCBB or an
equivalent replacement exchange or marketplace; or
 
(i) Default under Loan Agreement. An Event of Default has occurred and is
continuing under the Loan Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
3.2 Remedies on Default. Upon the occurrence and during the continuation of any
Event of Default specified above, at the option of the Holder, exercisable
through the delivery of written notice to the Borrower by the Holder (the
“Default Notice”), which Event of Default continues for a period of ten (10)
days after receipt by Borrower of such Default Notice, and upon the occurrence
of an Event of Default specified in Section 3.(e) or (g), this Note shall become
immediately due and payable and the Borrower shall pay to the Holder, in full
satisfaction of its obligations hereunder, an amount equal to the greater of (i)
1.5 times the sum of (X) the then outstanding principal amount of this Note plus
(Y) accrued and unpaid interest on the unpaid principal amount of this Note to
the date of payment (the “Mandatory Prepayment Date”) plus (Z) any amounts owed
to the Holder pursuant to Sections 1.8(b) and 2.1 (such sum being herein
referred to as the “Default Sum”) hereof, if any, or (ii) the “parity value” of
the Default Sum to be prepaid, where parity value means (a) the highest number
of shares of Common Stock issuable upon conversion of or otherwise pursuant to
such Default Sum in accordance with Article I hereof, treating the Trading Day
immediately preceding the Mandatory Prepayment Date as the “Conversion Date” for
purposes of determining the lowest applicable Conversion Price, unless the Event
of default arises as a result of a breach in respect of a specific Conversion
Date, in which case such Conversion Date shall be the Conversion Date),
multiplied by (b) the highest closing price for the Common Stock during the
period beginning on the date of first occurrence of the Event of Default and
ending one day prior to the Mandatory Prepayment Date and all other amounts
payable hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs, including, without limitation, legal fees and expenses, of
collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity. If the Borrower fails to pay the Default
Sum (or parity amount) within five business days following receipt of written
notice that such amount is due and payable, then the Holder shall have the right
at any time, so long as the Borrower remains in default (and so long and to the
extent that there are sufficient authorized shares), to require the Borrower,
upon written notice, to immediately issue, in lieu of the Default Sum or parity
amount, the number of shares of Common Stock of the Borrower equal to the
Default Sum (or parity amount) divided by the Conversion Price then in effect.


ARTICLE IV
MISCELLANEOUS


4.1 Failure or Indulgence Not a Waiver. No failure or delay on the part of
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
 
4.2 Notices. Any notice herein required or permitted to be given shall be in
writing and may be personally served or delivered by courier or sent by United
States mail and shall be deemed to have been given upon receipt if personally
served (which shall include telephone line facsimile transmission with printed
confirmation of receipt) or sent by courier or one business day after being sent
by overnight courier or four days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by mail.
For the purposes hereof, the address of the Holder shall be as shown on the
records of the Borrower; and the address of the Borrower shall be Sanomedics
International Holdings, Inc.
 
444 Brickell Ave.- Suite 415, Miami, FL 33131____________
 
Attention: David C. Langle, CFO_____________________
 
Both the Holder and the Borrower may change the address for service by service
of written notice to the other as herein provided.
 
 
10

--------------------------------------------------------------------------------

 
 
4.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.
 
4.4 Assignment. This Note shall be binding upon the Borrower and its successors
and assigns, and shall inure to be the benefit of the Holder and its successors
and assigns; provided, that each transferee of this Note must be an “accredited
investor” (as defined in Rule 501(a) of Regulation D under the Act).
Notwithstanding anything in this Note to the contrary, this Note may be pledged
as collateral in connection with a bona fide margin account or other lending
arrangement.
 
4.5 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees.
 
4.6 Governing Law. THIS NOTE SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICT OF LAWS. BORROWER HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE UNITED STATES FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK WITH RESPECT TO
ANY DISPUTE ARISING UNDER THIS NOTE, THE AGREEMENTS ENTERED INTO IN CONNECTION
HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. BOTH PARTIES
IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH SUIT OR PROCEEDING. BOTH PARTIES FURTHER AGREE THAT SERVICE OF PROCESS UPON
A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE
SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR PROCEEDING. NOTHING HEREIN
SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW. BOTH PARTIES AGREE THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER. THE PARTY WHICH DOES NOT
PREVAIL IN ANY DISPUTE ARISING UNDER THIS NOTE SHALL BE RESPONSIBLE FOR ALL FEES
AND EXPENSES, INCLUDING ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN
CONNECTION WITH SUCH DISPUTE.
 
4.7 Certain Amounts. Whenever pursuant to this Note the Borrower is required to
pay an amount in excess of the outstanding principal amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
the Default Sum, the Borrower and the Holder agree that the actual damages to
the Holder from the receipt of cash payment on this Note may be difficult to
determine and the amount to be so paid by the Borrower represents stipulated
damages and not a penalty and is intended to compensate the Holder in part for
loss of the opportunity to convert this Note and to earn a return from the sale
of shares of Common Stock acquired upon conversion of this Note at a price in
excess of the price paid for such shares pursuant to this Note. The Borrower and
the Holder therefore hereby agree that such amount of stipulated damages is not
plainly disproportionate to the possible loss to the Holder from the receipt of
a cash payment without the opportunity to convert this Note into shares of
Common Stock.
 
4.8 Damages Shares. The shares of Common Stock that may be issuable to the
Holder pursuant to Sections 1.8(b) and 2.1 hereof (“Damages Shares”) shall be
treated as Common Stock issuable upon conversion of this Note for all purposes
hereof and shall be subject to all of the limitations and afforded all of the
rights of the other shares of Common Stock issuable hereunder. For purposes of
calculating interest payable on the outstanding principal amount hereof, except
as otherwise provided herein, amounts convertible into Damages Shares (“Damages
Amounts”) shall not bear interest but must be converted prior to the conversion
of any outstanding principal amount hereof, until the outstanding Damages
Amounts is zero.
 
4.9 Denominations. At the request of the Holder, upon surrender of this Note the
Borrower shall promptly issue one or more new Notes in the aggregate outstanding
principal amount hereof and in the form hereof, in such denominations of at
least $5,000 as the Holder shall request.
 
 
11

--------------------------------------------------------------------------------

 
 
4.10 Loan Agreement. By its acceptance of this Note, the Holder agrees to be
bound by the applicable terms of the Loan Agreement.
 
4.11 Notice of Corporate Events. The Borrower shall provide the Holder with
prior notification of any meeting of the Borrower’s shareholders and copies of
proxy materials and other information sent to shareholders. In the event of any
taking by the Borrower of a record of its shareholders for the purpose of
determining shareholders who are entitled to receive payment of any dividend or
other distribution, any right to subscribe for, purchase or otherwise acquire
(including by way of merger, consolidation, reclassification or
recapitalization) any share of any class or any other securities or property, or
to receive any other right, or for the purpose of determining shareholders who
are entitled to vote in connection with any proposed sale, lease or conveyance
of all or substantially all of the assets of the Borrower or any proposed
liquidation, dissolution or winding up of the Borrower, the Borrower shall mail
a notice to the Holder, at least twenty (20) days prior to the record date
specified therein (or thirty (30) days prior to the consummation of the
transaction or event, whichever is earlier), of the date on which any such
record is to be taken for the purpose of such dividend, distribution, right or
other event, and a brief statement regarding the amount and character of such
dividend, distribution, right or other event to the extent known at such time.
The Borrower shall make a public announcement of any event requiring
notification to the Holder hereunder substantially simultaneously with the
notification to the Holder in accordance with the terms of this Section 4.11.
 
4.12 Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this 16 day of January, 2014.
 

 
SANOMEDICS INTERNATIONAL HOLDINGS, INC.
         
 
By:
/s/David C. Langle     Name: David C. Langle     Title: Chief Financial Officer
 

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder in order to Convert the Note)
 
The undersigned hereby irrevocably elects to convert $__________ principal
amount of the Note (defined below) into shares of common stock, par value $.0001
per share (“Common Stock”), of Sanomedics International Holdings, Inc., a Nevada
corporation (“Borrower”) according to the conditions of the convertible Note of
Borrower dated as of December __, 2012 (the “Note”), as of the date written
below. If securities are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates. No fee will be charged to
the Holder for any conversion, except for transfer taxes, if any. A copy of the
Note is attached hereto (or evidence of loss, theft or destruction thereof).
 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable to the undersigned upon conversion of the
Note shall be made pursuant to registration of the securities under the
Securities Act of 1933, as amended (the “Act”), or pursuant to an exemption from
registration under the Act and any applicable state securities laws.
 
Date of Conversion:  _______________________________
Applicable Conversion Price:  ________________________
Number of Shares of Common Stock to be Issued Pursuant to
Conversion of the Note:  ____________________________
Signature: _______________________________________
Name: __________________________________________
Address:________________________________________
 
 
14

--------------------------------------------------------------------------------


 